           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    CORIE ALICIA HARING,                      )
                                              )
         Plaintiff,                           )
                                              )
    v.                                        )
                                                     Case No. CIV-18-784-SM
                                              )
    ANDREW M. SAUL,                           )
    COMMISSIONER OF SOCIAL                    )
    SECURITY,                                 )
                                              )
         Defendant.                           )


                    MEMORANDUM OPINION AND ORDER

         Corie Alicia Haring (Plaintiff) brings this action for judicial review of the

Defendant Commissioner of Social Security’s final decision she was not

“disabled” under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A).

The parties have consented under 28 U.S.C. § 636(c) to proceed before a United

States Magistrate Judge. Docs. 13, 17.1 Following a careful review of the

parties’ briefs, the administrative record (AR), and the relevant authority, the

court affirms the Commissioner’s decision.




1     Citations to the parties’ pleadings and attached exhibits refer to the
court’s CM/ECF pagination. Citations to the Administrative Record refer to
the original pagination.
I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just h[er] underlying impairment.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535 U.S. 212, 218-

19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [she] can no longer engage in [her] prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy. Id.




                                       2
      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 12-24; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since her
            alleged onset date of January 14, 2014;

      (2)   had the severe impairments of hypertension, lower back
            pain, unspecified trauma/stressor related disorder, r/o mild
            neurocognitive disorder, and depression;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the residual functional capacity2 for light work with
            various additional restrictions;

      (5)   could not perform any past relevant work, but could perform
            jobs that exist in significant numbers in the national
            economy, such as data entry clerk, bakery worker, and
            production assembler; and thus

      (6)   was not disabled.

AR 14-24.




2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 404.1545(a)(1).
                                        3
              2.   Appeals Council’s findings.

      The Social Security Administration’s Appeals Council denied Plaintiff’s

request for review, so the ALJ’s unfavorable decision is the Commissioner’s

final decision here. Id. at 1-5; see Krauser v. Astrue, 638 F.3d 1324, 1327 (10th

Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.      Review standard.

      The court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance” and means “only” “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Lax, 489

F.3d at 1084; Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal

quotation marks and citation omitted). A decision is not based on substantial

evidence “if it is overwhelmed by other evidence in the record.” Wall, 561 F.3d

at 1052 (citation omitted). The court will “neither reweigh the evidence nor

substitute [its] judgment for that of the agency.” Newbold v. Colvin, 718 F.3d

1257, 1262 (10th Cir. 2013) (citation omitted).




                                       4
       B.    Issues for judicial review.

       Plaintiff asserts that the ALJ “committed reversible legal error” in her

step-five determination that Plaintiff could perform work, and in her

discussion of the medical evidence of record. Doc. 18, at 7-13. The court

disagrees with both assertions.

III.   Analysis.

       A.    Step-five determinations.

       As noted by the ALJ, Plaintiff was 55 years old on the alleged disability

onset date. AR 23. Under SSA regulations, a person aged 55 or older is

considered a person of advanced age. 20 C.F.R. § 404.1563(e).3 During the

hearing, the vocational expert testified that Plaintiff had both skilled and semi-

skilled past relevant work. AR 23, 63-64. The VE testified, and the ALJ found,

that Plaintiff could not perform her past relevant work, but had transferable

skills from that work. Id. at 23, 64.

       Relying on VE testimony, the ALJ also found that Plaintiff was capable

of performing such representative occupations as data entry clerk, performed

at the sedentary, semi-skilled level; bakery worker, performed at the light,

unskilled level; and production assembler, performed at the light, unskilled



3     Plaintiff was 59 years old on the date of the decision, but still more than
nine months from turning 60, at which point she would be considered a person
closely approaching retirement age. See AR 23-24; 20 C.F.R. §§ 404.1563(d),
.1568(d)(4).
                                        5
level. Id. at 24; see also id. at 64-66. Plaintiff contends that the ALJ erred in

relying on those occupations. Doc. 18, at 7-11.

             1.    Bakery worker and production assembler.

      Plaintiff presents the conclusory argument that the ALJ erred in relying

on the occupations of bakery worker and production assembler because those

occupations were light and unskilled. Id. at 7-9. Plaintiff argues that the

“unskilled” occupations did “not involve[e] transferable skills” and so “could

not be relied upon to justify denying [Plaintiff] benefits at step five under 20

C.F.R. Pt. 404, Subpt. P, App. 2 § 202.06.” Id. at 9; see also id. at 8.

      The Commissioner’s Medical-Vocational Guidelines, 20 C.F.R. Pt. 404,

Subpt. P, App. 2, often called the “grids,” “offer a short-cut method for resolving

disability questions whenever the claimant can perform a substantial majority

of the work in the designated RFC category.” Evans v. Chater, 55 F.3d 530,

532 (10th Cir. 1995). “Where the findings of fact made with respect to a

particular individual’s vocational factors and residual functional capacity

coincide with all of the criteria of a particular rule, the rule directs a conclusion

as to whether the individual is or is not disabled.” 20 C.F.R. Pt. 404, Subpt. P,

App. 2, § 200.00(a).

      Plaintiff supports her argument with citation to Rule 202.06 of the grids,

applicable when a claimant’s RFC is for light work. See id. Rule 202.06. Under

the Rule, a claimant is presumptively disabled if the claimant is of “advanced

                                         6
age,” is a “high school graduate or more—does not provide for direct entry into

skilled work,” and has “skilled or semiskilled—skills not transferable” work

experience. Id. Stated differently:

      [F]or individuals of advanced age who can no longer perform
      vocationally relevant past work and who have a history of
      unskilled work experience, or who have only skills that are not
      readily transferable to a significant range of semi-skilled or skilled
      work that is within the individual’s functional capacity, or who
      have no work experience, the limitations in vocational adaptability
      represented by functional restriction to light work warrant a
      finding of disabled.

Id. § 202.00(c) (emphasis added); see also Hartman v. Berryhill, 17-CV-01987-

CMA, 2018 WL 3729509, at *8-9 (D. Colo. Aug. 6, 2018).

      Plaintiff appears to be arguing that Rule 202.06 directs a conclusion of

disabled because the ALJ found that Plaintiff could perform the unskilled jobs

of bakery worker and production assembler.         See Doc. 18, at 8, 9.       This

argument hinges on a misunderstanding of the Rule and its use. Application

of the Rule is triggered by, among other things, whether claimant has

transferable skills—not by whether the jobs considered by the ALJ are skilled

or unskilled.4



4      Indeed, when the grids are properly applied, the ALJ need not make
findings about representative available occupations. Evans, 55 F.3d at 532-33;
cf. Trimiar v. Sullivan, 966 F.2d 1326, 1332 & n.21 (10th Cir. 1992)
(“Technically, the grids presume an occupational base which reflects the
number of jobs in the national economy for each grid. If a claimant fits within
a ‘not disabled’ grid category, the Secretary presumes that sufficient jobs exist
in the national economy that the claimant can perform.”).
                                        7
      Under Rule 202.06, if a claimant lacks skills readily transferable to a

significant range of semi-skilled or skilled work within the individual’s

functional capacity, then the Rule would direct a conclusion of disabled. Here,

the ALJ found that Plaintiff did have readily transferable skills, thus Rule

202.06 does not apply.5 So Rule 202.06 does not preclude the ALJ’s reliance on

“light jobs of an unskilled nature” at step five. See Doc. 18, at 8. Plaintiff’s

first argument lacks merit and the court finds no reversible error in the ALJ’s

reliance on the occupations of bakery worker and production assembler.

            2.    Data entry clerk.

      Plaintiff next argues that the ALJ did not make the findings required to

determine that Plaintiff had skills that would transfer to the position of data

entry clerk. Id. at 8-10. When determining the transferability of skills, the

SSA mandates that the ALJ make “certain findings of fact and include them

in the written decision.” SSR 82-41, 1982 WL 31389, at *7. The only specific

findings that SSR 82-41 indicates the ALJ must identify are the transferable

skills and the specific occupations to which they are transferable. Id. That

said, the court recognizes that the SSA emphasizes the effect of advancing age



5      If Plaintiff is arguing that the ALJ should have applied the grids, here
Rule 202.07 would apply, which would direct a finding of not disabled. See 20
C.F.R. Pt. 404, Subpt. P, App. 2, § 202.07 (directing a finding of not disabled
when claimant is of “advanced age,” is a “high school graduate or more—does
not provide for direct entry into skilled work,” and has “skilled or semiskilled—
skills transferable” work experience).
                                       8
on an individual’s ability to make a successful vocational adjustment to other

work. See id. at *5; 20 C.F.R. § 404.1568; 20 C.F.R. Pt. 404, Subpt. P, App. 2,

§ 202.00(f). And the emphasis that the SSA places on age and vocational

adjustment suggests that the ALJ should acknowledge the applicability of a

heightened standard for individuals closely approaching retirement age. SSA

regulations set forth that

      when a claimant is of “advanced age” and limited to sedentary
      work, then a finding of transferable skills may only be found where
      the sedentary work relied upon is so similar to the claimant’s past
      work that the claimant “would need to make very little, if any,
      vocational adjustment in terms of tools, work processes, work
      settings, or the industry.”

20 C.F.R. § 404.1568(d)(4).

      Recognizing this heightened standard, the court finds that the ALJ met

SSR 82-41’s requirements. AR 23-24. In her decision, the ALJ found that

Plaintiff had acquired the skills of “use of computer and office equipment,

keyboarding, interviewing, knowledge of laws related to child support, legal

writing, job development, job placement, record keeping, event planning,

bookkeeping, merchandising, sales, marketing, customer services, money

handling, and training.” Id. at 23. The ALJ also determined that Plaintiff had

“acquired work skills from past relevant work that are transferable to other

occupations with jobs existing in significant numbers in the national economy”




                                      9
including the representative occupation of data entry clerk. Id. at 23-24.6 And

the ALJ noted that she confirmed with the VE that this position required no

additional skills. Id. at 24; id. at 63-65.

      As support for these findings, the ALJ relied on testimony by the VE. Id.

at 23-24. The record reflects that the ALJ testified that Plaintiff had the above-

listed “transferrable work skills.” Id. at 63-64. When asked if those skills

“transfer with very little or no vocational adjustment at age 55 to sedentary

work,” the VE answered affirmatively. Id. at 64. And when presented with

hypotheticals assuming a person with the same age, education, and past

relevant work as Plaintiff, but various additional limitations, the VE testified

that data entry clerk was an occupation “utilizing transferrable skills that

meets [the] hypothetical.” Id.; accord id. at 66, 67.

      Though Plaintiff argues to the contrary, neither is this a situation when

the ALJ failed to make required specific findings, nor where the VE failed to

identify which skills were transferable to which positions, nor where the ALJ’s

findings were otherwise unsupported by the VE’s testimony. See Doc. 18, at




6      SSR 82-41, regarding the transferability of skills, the SSA explains that
“where job skills have universal applicability across industry lines, e.g.,
clerical, professional, administrative, or managerial types of jobs,
transferability of skills to industries differing from past work experience can
usually be accomplished with very little, if any, vocational adjustment where
jobs with similar skills can be identified as being within an individual’s RFC.”
SSR 82-41, 1982 WL 31389, at *6.
                                        10
10; compare AR 23-24, 64, 66-67, with Nielson v. Sullivan, 992 F.2d 1118, 1121-

22 (10th Cir. 1993) (reversing where claimant was of advanced age, but the

ALJ “clearly failed” to ask the VE “whether or not the skill is transferable with

little or no vocational training or job orientation” and “failed to make findings

specifically targeted at the level of vocational adjustment needed for [claimant]

to enter potential dispatching positions,” concluding that “[b]ecause the ALJ

failed to apply the correct legal principles, his finding of no disability is not

supported by substantial evidence”); Webster v. Barnhart, 187 F. App’x 857,

859 (10th Cir. 2006), 187 F. App’x at 861-62 (reversing where the ALJ “never

raised with the [VE] the significance of [the claimant’s] advanced age and the

resulting vocational adjustment issue,” made no finding about the vocational

adjustment required for the specific jobs he relied on, and the VE’s testimony

did not support any findings about vocational adjustment as it was “both

minimal and circular”); and Paris v. Colvin, No. CIV-16-363-SM, 2016 WL

7438438, at *4-6 (W.D. Okla. Dec. 21, 2016) (remanding where “[n]either the

record nor the ALJ’s decision reflect that [s]he appropriately placed th[e] more

stringent burden on the Commissioner at step five”) (citation omitted).

      Here, the ALJ’s questioning and findings sufficed to meet the

Commissioner’s more stringent burden of establishing that Plaintiff had skills

that could transfer with minimal vocational adjustment to other jobs Plaintiff

can perform and that exist in significant numbers. See Jensen v. Barnhart,

                                       11
436 F.3d 1163, 1168 (10th Cir. 2005) (affirming the Commissioner’s decision in

part because “the ALJ carefully led the VE through the regulatory

requirements for transferability of skills for a person of advanced age”); accord

Ellis v. Colvin, CIV-13-0091-F, 2014 WL 200808, at *3 (W.D. Okla. Jan. 17,

2014) (affirming where the ALJ discussed with the VE plaintiff’s past work,

which specific skills were transferable, whether such skills were transferable

for a person of advanced age with very little vocational adjustment, and then

relied on the VE’s testimony to find plaintiff not disabled, and concluding “the

undersigned finds that the ALJ did not ignore Plaintiff's advanced age in

finding that she could successfully transition to other occupations, nor did he

fail to explain his finding”); see also 20 C.F.R. § 404.1566(e) (noting that the

ALJ can rely on VE testimony to determine “whether your work skills can be

used in other work and the specific occupations in which they can be used”).

      The court finds no reversible error in the ALJ’s reliance on data entry

clerk as a representative occupation Plaintiff could perform using

transferrable skills.

      B.     Medical evidence.

      Plaintiff asserts that the ALJ erred by failing to discuss “significantly

probative” medical evidence relevant to Plaintiff’s claims of debilitating lower

back pain.    Doc. 18, at 11-13.     Medical evidence of record from nurse

practitioner Jennifer Lucas reflects that Plaintiff began seeking treatment for

                                       12
back pain in November 2015. AR 675-78. Medical records show that Plaintiff

continued seeing Ms. Lucas for various ailments through November 2016,

though records dated May 13, 2016 are the last ones to include complaint of

low back pain. Id. at 656-85, 698-703, 724-31.

      Plaintiff contends that the ALJ erred in failing to mention that Ms.

Lucas’ physical examinations found positive straight leg raise tests. Doc. 18,

at 12. Plaintiff cites the following medical records: AR 677 (Nov. 19, 2015),

674 (Dec. 8, 2015), 671 (Jan. 26, 2016), 664 (Apr. 14, 2016), and 658 (May 13,

2016). It is true that each of those medical records show a positive straight leg

test, but those records also reflect a lack of severe symptoms:

          id. at 677 (Nov. 19, 2015), normal palpitation of the spine,

            muscular strength 5/5 of the hips and legs, and full range of active

            and passive range of motion;

          id. at 674 (Dec. 8, 2015), normal palpitation of the spine, muscular

            strength 5/5 of the hips and legs, and full range of active and

            passive range of motion; additionally, Plaintiff reported that “[s]he

            is feeling a bit better after the steroids and would like to see how

            things go with PT before spine specialist referral”;

          id. at 671 (Jan. 26, 2016) normal palpitation of the spine, muscular

            strength 5/5 of the hips and legs, and full range of active and



                                       13
            passive range of motion; additionally, Plaintiff reported that

            “[p]ain is much improved with PT [physical therapy] and [A]leve”;

          id. at 664 (Apr. 14, 2016) normal palpitation of the spine, muscular

            strength 5/5 of the hips and legs, and full range of active and

            passive range of motion; additionally, Plaintiff reported “relief of

            symptoms and no adverse effects from medications”;7 and

          id. at 658 (May 13, 2016) normal palpitation of the spine, muscular

            strength 5/5 of the hips and legs, and full range of active and

            passive range of motion; additionally, Plaintiff reported that her

            symptoms were “stable since last visit” and “notes some pain relief

            with [m]edications.”

      Though the ALJ did not discuss the positive straight leg tests, “an ALJ

is not required to discuss every piece of evidence.” See Mays v. Colvin, 739 F.3d

569, 576 (10th Cir. 2014) (internal quotation marks omitted). And such tests

were neither “uncontroverted evidence” that the ALJ chose not to rely on nor

“significantly probative evidence” that he rejected. See Clifton v. Chater, 79

F.3d 1007, 1009-10 (10th Cir. 1996). Thus, the ALJ did not err in omitting

them from her discussion of Plaintiff’s allegations of low back pain and the


7      Plaintiff contends that the ALJ erroneously ignored Plaintiff’s
complaints of pain at her April 14, 2016, appointment with Ms. Lucas. Doc.
18, at 12 (citing AR 662). At this appointment, however, Plaintiff also conveyed
that medication relieved her pain. See AR 664.
                                       14
omission does not undermine the substantial evidence supporting the RFC

determination.

         Plaintiff next argues that the ALJ erred in failing to discuss the results

of an MRI conducted on November 25, 2015, and the initial assessment done

by Plaintiff’s physical therapist on December 10, 2015. Doc. 18, at 12 (citing

AR 602-03, 650-52).        These medical records affirm that Plaintiff began

complaining of and sought treatment for low back pain in November of 2015.

See AR 675-78 (Plaintiff’s initial complaint of low back pain to Ms. Lucas, who

referred Plaintiff for an MRI and physical therapy). They do not, however,

contradict or undermine the ALJ’s conclusion that “despite [Plaintiff’s]

allegations of severity [of physical complaints], overall her complaints have

been generally correctible with medications and conservative measures.” Id.

at 20.

         In support of this finding, the ALJ cited longitudinal treatment records

showing sustained muscle strength and recognized that Plaintiff’s decrease in

symptoms “has proven sustained, as in 2016, providers have continued to find

her with a normal gait, normal range of motion, and normal neurological

functioning throughout.” Id. (citing id. at 658, 675-77, 726). The ALJ also

recognized that Plaintiff herself testified that Aleve and a TENS unit were

“generally effective” for pain relief. Id. at 19; see also id. at 58. The ALJ further

discussed that Plaintiff’s “treatment efforts” did not support the “persistency

                                         15
with which she reports her limitations,” and specifying that “[f]or example,

while [Plaintiff] testified that she is extremely limited in terms of standing and

performing tasks, providers only after months of treatment found her physical

presentation normal.” Id. at 21. The ALJ continued that “further eroding her

allegations on regard to pain, noticeably, [Plaintiff] in 2016, managed to paint

for others at a level very close to the substantial gainful amount.

Notwithstanding, objective testing performed on [Plaintiff] continually has

shown nothing particularly limiting in [Plaintiff’s] ability to perform tasks.”

Id. (citing id. at 656-85). The ALJ also noted that Plaintiff’s providers had

“recommended nothing more than pain medications for her pain,” stating that

“[Plaintiff’s] ability to sustain at tasks using nothing more than over the

counter medications and a TENS unit severely erodes her allegations in

regards [sic] to the persistency of her pain, as these methods are extremely

conservative in nature.” Id. at 22.

      Again, “[t]he record must demonstrate that the ALJ considered all of the

evidence, but an ALJ is not required to discuss every piece of evidence.”

Clifton, 79 F.3d at 1009-10. The ALJ must discuss the evidence supporting her

decision, the uncontroverted evidence she chooses not to rely on, and the

“significantly probative evidence” that she rejects. Id. at 1010. Here, the ALJ

considered Plaintiff’s allegations of pain, the results of physical examinations

conducted during treatment, the frequency of treatment sought, the

                                       16
effectiveness of conservative measures, and Plaintiff’s activities after receiving

treatment. Though the ALJ did not discuss the physical therapist’s initial

assessment or the MRI results, both records date from within a month of

Plaintiff’s initial complaints of low back pain and when she first sought

treatment and do not contradict the ALJ’s determination that, once Plaintiff

began receiving treatment for her low back pain, her symptoms “have been

generally correctible with medications and conservative measures.” See AR

20.

      Substantial evidence supports the ALJ’s RFC determination and the

ALJ’s omission of discussion of certain portions of the medical record does not

warrant reversal.

IV.   Conclusion.

      The court AFFIRMS the Commissioner’s decision.

      ENTERED this 1st day of August, 2019.




                                       17
